Bboyles, J.
1. A guardian has no authority to sell his ward’s property except by order of the judge of the superior court (Civil Code, § 3064), or by order of the ordinary; and then the sale must be at public outcry, under rules governing administrators’ sales. Civil Code, §§ 3066, 4022.
2. One who buys municipal or State bonds from a guardian at private sale and without any court order, after he has had actual or constructive notice that they belong to the estate, is liable to the ward for the bonds, if their proceeds are misappropriated by the guardian. Ignorance of the lawÉ in respect to such sales will not protect the buyer. Civil Code, §§ 4291, 4286; Fidelity Trust Co. v. Mays, 142 Ga. 821 (83 S. E. 961).
3. The petition as finally amended set forth a cause of action, and was not subject to general or special demurrer. Judgment affirmed.
Complaint; from city court of Richmond county — Judge H. C. Hammond presiding.
C. H. & B. 8. Cohen, Cumming & Hull, for plaintiff in error.
William H. Fleming, D. G. Fogarty, contra.